—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The misbehavior report constitutes substantial evidence to support the determination that petitioner violated various inmate rules (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139). The contention of petitioner that he was not given an order to leave his cell presented an issue of credibility for the Hearing Officer to resolve (see, Matter of Hawkins v Coombe, 225 AD2d 1095, 1096). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Green, Pigott, Jr., Hurlbutt and Balio, JJ.